  Case 14-81077      Doc 39       Filed 02/21/19 Entered 02/21/19 10:26:04           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: WILLIAM T BRINKLEY                    §       Case No. 14-81077
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/02/2014.

       2) The plan was confirmed on 08/29/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 11/09/2018.

       6) Number of months from filing or conversion to last payment: 55.

       7) Number of months case was pending: 58.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $7,000.00.

       10) Amount of unsecured claims discharged without full payment: $1,193.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81077      Doc 39       Filed 02/21/19 Entered 02/21/19 10:26:04       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 20,720.00
      Less amount refunded to debtor(s)                        $ 591.67
NET RECEIPTS                                                                    $ 20,128.33



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,432.99
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,489.68
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 4,922.67

Attorney fees paid and disclosed by debtor(s):                 $ 567.01



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid        Paid
LAW OFFICE OF JASON BLUST LLC       Lgl      4,000.00    4,000.00    4,000.00    3,432.99        0.00
ILLINOIS DEPARTMENT OF              Pri     10,000.00   10,098.27   10,098.27   10,098.27        0.00
ILLINOIS DEPARTMENT OF              Uns          0.00    1,782.40    1,782.40    1,782.40        0.00
INTERNAL REVENUE SERVICE            Pri      5,000.00      228.68      228.68      228.68        0.00
INTERNAL REVENUE SERVICE            Uns          0.00      324.57      324.57      324.57        0.00
ECMC                                Uns          0.00   76,812.77        0.00        0.00        0.00
AES                                 Uns          0.00         NA          NA         0.00        0.00
AES                                 Uns          0.00         NA          NA         0.00        0.00
AES                                 Uns          0.00         NA          NA         0.00        0.00
BENEFICIAL / HFC                    Uns          0.00         NA          NA         0.00        0.00
BMBY / CBNA                         Uns          0.00         NA          NA         0.00        0.00
CAP ONE                             Uns          0.00         NA          NA         0.00        0.00
CAP ONE                             Uns          0.00         NA          NA         0.00        0.00
CHASE                               Uns          0.00         NA          NA         0.00        0.00
CHASE - BP                          Uns          0.00         NA          NA         0.00        0.00
CHASE - PIER1                       Uns          0.00         NA          NA         0.00        0.00
CITI - CITGO                        Uns          0.00         NA          NA         0.00        0.00
CITI - SHELL                        Uns          0.00         NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-81077      Doc 39       Filed 02/21/19 Entered 02/21/19 10:26:04     Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled    Asserted   Allowed        Paid       Paid
CPU / CITI                          Uns          0.00         NA         NA        0.00       0.00
CREDIT ONE BANK NA                  Uns          0.00         NA         NA        0.00       0.00
CREDITORS PROTECTION S              Uns        805.00         NA         NA        0.00       0.00
DFS / WEBBANK                       Uns          0.00         NA         NA        0.00       0.00
GECRB / JCP                         Uns          0.00         NA         NA        0.00       0.00
GECRB / PAYPAL SMART CON            Uns          0.00         NA         NA        0.00       0.00
HSBC BANK                           Uns          0.00         NA         NA        0.00       0.00
HSBC BANK                           Uns          0.00         NA         NA        0.00       0.00
HSBC BANK                           Uns          0.00         NA         NA        0.00       0.00
HSBC BANK                           Uns          0.00         NA         NA        0.00       0.00
HSBC / BRGNR                        Uns          0.00         NA         NA        0.00       0.00
LADCO LEASING                       Uns        369.00         NA         NA        0.00       0.00
LAWERENCE HECK AND PATRICIA         Uns     10,078.00   11,550.97       0.00       0.00       0.00
MACYS / FDSB                        Uns          0.00         NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns      3,194.00    2,771.74   2,771.74   2,771.74       0.00
MIDLAND MFG                         Uns          0.00         NA         NA        0.00       0.00
MUTUAL MGMT                         Uns         19.00         NA         NA        0.00       0.00
SPRINGLEAF FINANCIAL S              Uns          0.00         NA         NA        0.00       0.00
TD BANK USA / TARGETCRED            Uns          0.00         NA         NA        0.00       0.00
WFDS / WDS                          Uns          0.00         NA         NA        0.00       0.00
WFFINANCIAL                         Uns          0.00         NA         NA        0.00       0.00
XLS / EFR                           Uns          0.00         NA         NA        0.00       0.00
XLS / EFR                           Uns          0.00         NA         NA        0.00       0.00
XLS / EFR                           Uns          0.00         NA         NA        0.00       0.00
XLS / EFR                           Uns          0.00         NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81077      Doc 39       Filed 02/21/19 Entered 02/21/19 10:26:04     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00                $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00                $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00                $ 0.00
      All Other Secured                             $ 0.00           $ 0.00                $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                     $ 10,326.95      $ 10,326.95                $ 0.00
TOTAL PRIORITY:                                $ 10,326.95      $ 10,326.95                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 4,878.71       $ 4,878.71                $ 0.00



Disbursements:

       Expenses of Administration               $ 4,922.67
       Disbursements to Creditors              $ 15,205.66

TOTAL DISBURSEMENTS:                                            $ 20,128.33




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81077        Doc 39      Filed 02/21/19 Entered 02/21/19 10:26:04               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
